Case 2:16-cv-14072-RLR Document 295 Entered on FLSD Docket 09/23/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 16-CV-14072-ROSENBERG

  VIOLA BRYANT, as Personal
  Representative of the Estate of
  GREGORY VAUGHN HILL, JR.,

         Plaintiff,

  v.

  SHERIFF KEN MASCARA, in his
  Official Capacity, et al.,

        Defendants.
  _______________________________/

    ORDER DENYING PLAINTIFF’S AMENDED MOTION FOR DISQUALIFICATION

         This matter is before the Court on Plaintiff’s Amended Motion for Disqualification [DE

  290]. The Motion has been fully briefed. For the reasons set forth below, the Motion is denied.

         Plaintiff moves for the undersigned to disqualify herself from this case pursuant to 28

  U.S.C. § 455. Section 455 imposes a duty on a judge who presides over a case to recuse when his

  or her “impartiality might reasonably be questioned.” In considering this question, the undersigned

  is not required to accept Plaintiff’s allegations as true. Phillips v. Joint Legislative Com., 637 F.2d

  1014, 1019 n.6 (5th Cir. 1981); United States v. State of Alabama, 571 F. Supp. 958, 958 n.6 (N.D.

  Ala. 1983) (“If a party could bind a judge by his factual allegations in [a motion to disqualify under

  Section 455], free from the formal requirements and more demanding standard of proof of Section

  144, the result would be virtual open season for recusal.”); see United States v. Sibla, 624 F.2d

  864, 868 (5th Cir. 1980).
Case 2:16-cv-14072-RLR Document 295 Entered on FLSD Docket 09/23/2020 Page 2 of 3



           Upon review of Plaintiff’s allegations,1 the Court notes that many of Plaintiff’s allegations

  are false. While there is no question in the undersigned’s mind that the undersigned is completely

  impartial, the undersigned must also consider whether “an objective, disinterested observer fully

  informed of the facts would entertain significant doubt that justice would be done absent recusal.”

  United States v. Oluwafemi, 883 F. Supp. 890, 890 (E.D.N.Y. 1995) (citing DeLuca v. Long Island

  Lighting Co., Inc., 862 F.2d 427, 428-29 (2d Cir. 1988)); see Hepperle v. Johnston, 590 F.2d 609,

  614 (5th Cir. 1979) (“The standard for determining whether a judge should disqualify himself

  under Section 455 is whether a reasonable person knowing all the facts would conclude that the

  judge’s impartiality might reasonably be questioned.”).                    The determination of this issue is

  committed to the undersigned’s sound discretion. Oluwafemi, 883 F. Supp. at 890.

           Here, an informed, reasonable observer would know that the undersigned did not (contrary

  to the allegations) campaign on behalf of her spouse in a race for judicial office.2 This is so because

  when considering what a reasonable observer would think, a judge “must ignore rumors,

  innuendos, and erroneous information. . . . To do so otherwise would allow a . . . misinformed

  [person] to control the choice of judge.” United States v. Greenough, 782 F.2d 1556, 1558 (11th

  Cir. 1986) (quoting In re United States, 666 F.2d 690, 695 (1st Cir. 1983)). Moreover, an

  informed, reasonable observer would know that the undersigned has presided over many cases in

  this District for the past six years with complete impartiality and that, unsurprisingly, the

  undersigned has ruled many times in favor of parties similar to the Plaintiff, just as the undersigned




  1 Plaintiff did not file an affidavit supporting the allegations, although an affidavit is not required when a request to
  recuse is brought under Section 455.
  2 This is merely an example of one false allegation in the Motion.
                                                             2
Case 2:16-cv-14072-RLR Document 295 Entered on FLSD Docket 09/23/2020 Page 3 of 3



  has ruled many times in favor of parties similar to the Defendant.3 In short, upon review of the

  undersigned’s obligations contained in Section 455, the undersigned must not recuse from this

  proceeding. See Murray v. Scott, 253 F.3d 1308, 1313 (11th Cir. 2001) (noting that judges “must

  not” recuse without a proper basis to do so). As a result, Plaintiff’s Motion is denied.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 23rd day of

  September, 2020.



                                                                ________________________________
                                                                ROBIN L. ROSENBERG
  Copies furnished to Counsel of Record                         UNITED STATES DISTRICT JUDGE




  3 Plaintiff’s references to adverse rulings is not a basis for recusal as a Section 455 motion must be based upon
  extrajudicial facts. E.g., Holt v. KMI Cont., Inc., 821 F. Supp. 846, 847 (D. Conn. 1993). The undersigned references
  past decisions because a reasonable, informed observer would not conclude that the undersigned’s spouse has
  influenced court rulings.
                                                           3
